Citation Nr: 1000356	
Decision Date: 01/04/10    Archive Date: 01/14/10	

DOCKET NO.  06-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to July 1970.  
He served in Vietnam from April 1969 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VARO in Roanoke, Virginia, that denied entitlement to the 
benefit sought.  The case was previously before the Board in 
April 2008 at which time, in part, service connection for 
post-traumatic stress disorder was granted.  In pertinent 
part, service connection for hepatitis C was remanded for 
further development.  The requested actions have been 
accomplished to the extent possible, and the case has been 
returned to the Board for appellate review.

FINDING OF FACT

Hepatitis C was not manifested during service and is not 
related to the Veteran's active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5107, 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 and 3.326 (a) (2009).

Upon receipt of a complete or substantially complete 
application for VA benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

From VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) evidence that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim.  These elements are:  
(1) Veteran status; (2)existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA.  Following the 
Board's 2008 remand, he was provided with a letter in June 
2008 asking him to provide more specific information with 
regard to any claimed incident in service when he reportedly 
inoculated.  He was asked to provide any other details he 
might have as to why he believed his hepatitis C was 
attributable to his military service.  He was given types of 
evidence he could provide to help VA make its decision.  This 
included dates of medical treatment during service, 
statements from individuals who knew him when he was in 
service, employment physical examinations, pharmacy 
prescription records, records and statements from medical 
personnel, insurance examination reports, and medical 
evidence from hospitals, clinics, and private physicians.  He 
was also provided with the form titled Risk Factors for 
Hepatitis questionnaire.  He was asked to answer nine 
different questions and to provide details in his answers to 
the questions.  However, for whatever reason, the form was 
never completed by him.  

With regard to the duty to assist the Veteran, the Board 
notes that the Veteran's service treatment records and other 
medical records are in the claims file.  Following the 
Board's remand, records from the Social Security 
Administration were obtained and associated with the claims 
file.  Also, the Veteran presented testimony on his own 
behalf at a hearing in Washington, D.C., in December 2007.  A 
transcript of the proceedings is of record and has been 
reviewed.  In view of the foregoing, the Board finds VA has 
satisfied its duties to inform and assist the Veteran with 
regard to his claim.  Further development and further 
expending of VA's resources are not warranted at this time.

Pertinent Laws and Regulation with Regard to 
Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required when the condition noted during 
service is not, in fact, shown to be chronic or whether a 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for disability 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303 (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decision and claims for Veterans benefits.  A Veteran will 
receive the benefit of the doubt when an approximate balance 
of positive and negative evidence exists.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (The Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relative 
evidence, and in what this evidence shows or fails to show, 
on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (The law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran.

The Veteran's service treatment records have been reviewed.  
They reveal no complaints of findings with regard to the 
hepatitis C.  

The post service medical evidence documents the presence of 
hepatitis C in 1993, a time many years following service 
discharge.  The record includes a December 1993 statement 
from a private physician indicating the Veteran had had 
abnormal liver tests over the past six months.  Serologies 
for hepatitis C were reported as positive.  It was stated the 
Veteran used alcohol routinely and had experimented with 
intravenous drugs in the past.  The Veteran gave no family 
history of liver disease.  It was noted he had had no blood 
transfusions.

The only information of record from the Veteran with regard 
to his contracting hepatitis C was in his claim for 
disability benefits received in June 2004.  In that 
communication, he stated that he believed he "may have had 
transfusions while on active duty.  I believe this could be 
the source of contracting the hepatitis C."  In an August 
2004 questionnaire, he stated that he was "uncertain if I 
had a transfusion."  However, the Board notes that this is 
contradicted by the December 1993 statement from the private 
physician who referred to the Veteran having had abnormal 
liver tests during the past six months.  At that time the 
Veteran informed the physician he had had no blood 
transfusions.  Recently received at the Board was a November 
2009 statement from the Veteran in which he recalled for the 
first time that he got "Hep 'C' after being inoculated at 
Fort Holabird in Maryland before being inducted, when the 
inoculation guns were still being used! This was in '1968.'"  
There is no documentation regarding this in the claims file.

The Board is aware that the Federal Circuit has held in 
certain situations, lay evidence can be sufficient with 
respect to establishing a medical matter such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492, F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined competence to 
establish a diagnosis of a condition can exist when (1) a lay 
person is competent to identify the medical condition; 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the Court has held that when a condition can be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In the instant case, the etiology of the Veteran's hepatitis 
C is not found to be capable of lay observation and thus the 
Veteran's statements do not constitute competent evidence.  
While he has expressed his belief that his hepatitis C might 
be related to active service, the Veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as a medical causation.  In 
effect, his lay opinions do not constitute competent medical 
evidence and lack probative value.  Also, as noted above, the 
Veteran's credibility is somewhat called into question.  In 
May 2004 he indicated that he believed he might have had 
transfusions while on active service.  However, the record 
reveals that in a December 1993 statement he specifically 
denied having had any blood transfusions in the past.  Also, 
he has been inconsistent in his recollections, something not 
surprising in view of the many years that have elapsed.  As 
noted above, he has just recalled for the first time that he 
might have contracted hepatitis C from an inoculation gun. 
This is contrary to his own statements made several years ago 
when he blamed the hepatitis C on possible blood transfusions 
he thinks he had in service.  These inconsistent statements 
are considered to have little probative value, especially in 
light of the lack of evidence for years following service 
discharge.

The Board notes the service records are negative for 
hepatitis C and the initial documentation of the presence of 
hepatitis C came in the 1990's, a time many years following 
service discharge.  The Board finds that this lack of 
evidence of treatment or evaluation for decades of service 
undermines the credibility of any assertion of continuity.  
The Veteran himself has failed to provide any specific 
information, even after being requested to do so.  The Board 
finds the negative service treatment records, the silence of 
the records of decades following service discharge, and the 
lack of credible supporting evidence to be more probative 
than the Veteran's own assertion that he might have had blood 
transfusions in service and that these might 
be responsible for his having hepatitis C at the present 
time.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In 
view of the foregoing, the Board finds that the appeal must 
be denied.




ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


